Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 34 recites the limitation "the alternating thermal profile."  There is insufficient antecedent basis for this limitation in the claim.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,256,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broaden those of the parent by removing the limitations related to the temperature profile and changing “heating and/or cooling element” to “thermoelectric element.”

US 11,256,309
App. 17/109,749
1. A device for manipulating a temperature of a surface, comprising: 

at least one heating and/or cooling element constructed and arranged to be disposed adjacent the surface; and 


a processor in electrical communication with the at least one heating and/or cooling element, the processor configured to cause the at least one heating and/or cooling element to generate a thermal profile at a region of the at least one heating and/or cooling element adjacent the surface, 

the thermal profile comprising a first portion comprising a ramp profile, a second portion comprising a first alternating temperature profile, and at least a third portion comprising at least a second alternating temperature profile, different than the first alternating temperature profile, wherein the ramp profile comprises an initial temperature and a setpoint temperature, 

wherein the processor is configured to initiate the ramp profile in response to a first user input and set the setpoint temperature in response to a second user input during the ramp profile, 

wherein the first user input is a press of a button and the second user input is a release of the button.
1. A device for treating hot flashes, comprising: 

at least one thermoelectric element configured to be disposed adjacent to a user's skin; 


a processor in electrical communication with the at least one thermoelectric element, the processor configured to cause the at least one thermoelectric element to generate a cooling thermal profile at a region of the at least one thermoelectric element adjacent the user's skin, and 











an input device configured to receive input from a user and send a signal to the processor based on the input, wherein the signal is configured to initiate the generation of the cooling thermal profile.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickie US 2010/0185267 A1.

	Dickie teaches:
1. A device for treating hot flashes, comprising: 
at least one thermoelectric element configured to be disposed adjacent to a user's skin; [Fig. 9 52]
a processor in [microprocessor 48] electrical communication with the at least one thermoelectric element, the processor configured to cause the at least one thermoelectric element to generate a cooling thermal profile at a region of the at least one thermoelectric element adjacent the user's skin, [para. 0028, “In the preferred embodiment, Peltier elements 54 lower the temperature of cold plates 52 to a temperature of around 10 degrees Celsius. This is about ten degrees lower than a normal ambient temperature of 20 degrees Celsius. It will be understood that the microprocessor could be programmed to cause the Peltier effect devices 54 to cool cold plates 52 to temperatures lower or higher than 10 degrees Celsius if this was desirable or necessary for the device to function in the manner contemplated.”] and 
an input device configured to receive input from a user and send a signal to the processor based on the input, wherein the signal is configured to initiate the generation of the cooling thermal profile.  [para. 0029, “When the woman 110 feels the onset of a hot flash, she depresses the button 22 on upper section 12a thereby activating the on/off switch 26 for device 10. This activation applies a voltage across the Peltier effect devices 54 causing a rapid drop in temperature of the surfaces 54a (FIG. 5) thereof that are in contact with cold plates 52.”]

	Dickie teaches:
3. The device of claim 1, wherein the input is associated with a hot flash of the user.  [para. 0029, “When the woman 110 feels the onset of a hot flash, she depresses the button 22 on upper section 12a thereby activating the on/off switch 26 for device 10. This activation applies a voltage across the Peltier effect devices 54 causing a rapid drop in temperature of the surfaces 54a (FIG. 5) thereof that are in contact with cold plates 52.”]

	Dickie teaches:
4. The device of claim 1, wherein the input is associated with a sympathetic response by an autonomic nervous system of the user.  [para. 0029, “When the woman 110 feels the onset of a hot flash, she depresses the button 22 on upper section 12a thereby activating the on/off switch 26 for device 10. This activation applies a voltage across the Peltier effect devices 54 causing a rapid drop in temperature of the surfaces 54a (FIG. 5) thereof that are in contact with cold plates 52.”]

	Dickie teaches:
5. The device of claim 4, wherein the cooling thermal profile is configured to modify one or more selected from the group of vasoconstriction, vasodilation, respiration rate, heart rate, skin temperature, sweating, and shivering.  [para. 0009, “Inasmuch as during a hot flash the hypothalamus has been falsely triggered into determining that the body's core temperature is rising, the device of the present invention is designed to specifically counteract that false trigger. This is accomplished by the device being used to cool and thereby stimulate the cold thermoreceptors in the skin at the back of the neck. In response to being cooled, the thermoreceptors fire and emit a signal to the hypothalamus indicating that the ambient temperature is extremely cold. In response to this signal, the hypothalamus stops trying to decrease the core temperature of the body. Consequently, the woman's heart rate slows and blood is no longer rushed to the surface of the skin for cooling. Thus, the false trigger is counteracted and the hot flash effectively ceases.”]

	Dickie teaches:
6. The device of claim 1, wherein the input device is a button, and wherein the input includes a press of the button.  [para. 0029, “When the woman 110 feels the onset of a hot flash, she depresses the button 22 on upper section 12a thereby activating the on/off switch 26 for device 10. This activation applies a voltage across the Peltier effect devices 54 causing a rapid drop in temperature of the surfaces 54a (FIG. 5) thereof that are in contact with cold plates 52.”]

	Dickie teaches:
7. The device of claim 6, wherein the input is a press, hold, and release of the button.  [para. 0029, “When the woman 110 feels the onset of a hot flash, she depresses the button 22 on upper section 12a thereby activating the on/off switch 26 for device 10. This activation applies a voltage across the Peltier effect devices 54 causing a rapid drop in temperature of the surfaces 54a (FIG. 5) thereof that are in contact with cold plates 52.”]

	Dickie teaches:
12. The device of claim 1, wherein the at least one thermoelectric element is configured to be disposed adjacent a neck, chest, sternum, stomach, or wrist of the user.  [para. 0029, “The woman 110 then holds device 10 in her hand 112 and places bottom wall 30 of device 10 in contact with the back of her neck 100 as is illustrated in FIG. 8.”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8-11 and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dickie US 2010/0185267 A1 in view of Diller et al. US 2015/0216718 A1.

	Dickie does not teach the following limitation, however, Diller teaches:
2. The device of claim 1, wherein the cooling alternating thermal profile comprises an average temperature, an average frequency, and an oscillation window.  [para. 0096, “Another example of selective temporal and spatial operation occurs in applications for remediation of the effects of menopause on thermoregulation that are manifested symptomatically as hot flashes. In this case, the thermoelectric modules 104 may produce a control rather than an energetic input to mammalian tissue. A single or plurality of thermoelectric modules may be placed on or proximate to the skin to be activated for cooling during an anticipated or actual hot flash, thereby generating a signal to offset the vasodilation and sweating action of the thermoregulatory system. Two or more TE modules 104 may be programmed to operate uniformly or to cycle temporally and/or spatially to provide a maximum effect to obviate the hot flash symptoms. The thermoelectric modules may be positioned optimally to thermally contact peripheral thermoregulatory control tissue on the body surface to exert the desired thermoregulatory control input to offset the vasodilation and sweating actions.”  (Emphasis added.)  Also Fig. 13 temperature profile with average temperature, frequency, and total time window.]

	It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Diller with those of Dickie.  A person having ordinary skill in the art would have been motivated to combine the teachings because Diller teaches that cycling a cooling temperature can relieve symptoms of hot flashes (See para. 0096).
	

	Diller teaches:
8. The device of claim 1, wherein the input device is a temperature sensor configured to measure a temperature of the user's skin, and wherein the input is a measured temperature from the temperature sensor.  [sensor units 308]

	Diller teaches:
9. The device of claim 1, wherein the input device is a heart rate sensor configured to measure a heart rate of the user, and wherein the input is a measured heart rate from the heart rate sensor.  [para. 0055]

	Diller teaches:
10. The device of claim 1, wherein the input device is an electrodermal activity sensor, and wherein the input is measured electrodermal activity from the electrodermal activity sensor.  [para. 0121, “Optionally, the TE tiles 104 are controlled by individual control calculations based on blood perfusion sensors at the surface of the mammalian tissue.”]

	Diller teaches:
11. The device of claim 1, wherein the input device includes more than one sensor.  [thermal sensors 308]

	Regarding method claims 23-33, these method claims are rejected on the same grounds and rationale as their corresponding apparatus claims above because they recite the steps for implementing the functions of the apparatus recited above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115